DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 12/1/2022 is acknowledged. Claim 1 is amended. Claims 1 and 12-13 are currently pending in the instant application. 
Previous prior art rejection is withdrawn in view of the above amendment.
Claims 1 and 12-13 are rejected under a new ground of rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. “High-Efficiency Rubidium-Incorporated Perovskite Solar Cells by Gas Quenching”) in view of Lee et al. (WO 2016/072805, which has an English equivalent of US 2017/0358757) or Zhao et al. (“Improved carriers injection capacity in perovskite solar cells by introducing A-site interstitial defects”, Cite No. 3 of Other Documents in IDS 2/6/2020)
Regarding claim 1, Zhang et al. discloses a solar cell comprising 
a first electrode comprising an electroconductive substance transparent to visible light (see FTO, fig. 4c);
an electron transport layer formed on the first electrode (see TiO2, fig. 4c);
a perovskite compound layer arranged on the electron transport layer (see perovskite, fig. 4c); a hole transport layer arranged on the perovskite compound (see spiro-MeOTAD, fig. 4c); and 
a second electrode arranged on the hole transport layer (see Au, fig. 4c).
Zhang et al. teaches incorporating alkali metal element such as Rb and Cs into the mixed halide of FA0.85MA0.15PbI2.55Br0.45 (or FAMA or a perovskite having formula ABX3) such that the alkali incorporated perovskite having a formula of FA0.8MA0.15Rb0.05PbI2.55Br0.45 (or FAMA-Rb) and FA0.89MA0.15Cs0.05PbI2.55Br0.45 (or FAMA-Cs). See Fig. 2 and second column of page 440.
Zhang et al. does not disclose incorporating alkali metal element such as K to the mixed halide.
Lee et al. teaches substituting A of a perovskite ABX3 with A’ at a small portion such as 0.1% to 5%, wherein A’ is alkali metal element such as Rb, Cs, K (see [0034-0037]) to adjust the electro-optical properties ([0047]). In other words, Lee et al. teaches Rb, Cs, K are equivalent alkali metal element to dope the perovskite.
Zhao et al. teaches introducing alkali metal element such as potassium (K) would modify the hole-electron transport behavior in the solar cell devices, improve crystallinity, red shifted optical band, modified surface work function, and improve performance of the perovskite solar cell (see the first paragraph of page 7906).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the perovskite of Zhang et al. by using potassium (or K) in place of Rb, or Cs as taught by Lee et al. or Zhao et al., because Lee et al. teaches K is ac equivalent alkali metal element to dope the perovskite to adjust the electro-optical properties and Zhao et al. teaches would modify the hole-electron transport behavior in the solar cell devices, improve crystallinity, red shifted optical band, modified surface work function, and improve performance of the perovskite solar cell. In such modification, when K is in place of Rb or Cs, the perovskite becomes FA0.80MA0.15K0.05PbI2.55Br0.45 which reads on the claimed perovskite compound represented by Formula 1.
Regarding claim 12, modified Zhang et al. discloses a perovskite solar cell as in claim 1 above, wherein Zhang et al. discloses the electron transport layer comprises titanium oxide, e.g. TiO2.
Regarding claim 13, modified Zhang et al. discloses a perovskite solar cell as in claim 1 above, wherein Zhang et al. discloses the electron transport layer includes a dense electron transport layer formed on the first electrode and a porous layer of nanoparticles formed on the dense electron transport layer.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 12-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues Lee and Snaith do not teach the claimed perovskite having the claimed Formula 1.
However, Applicant’s argument is moot in view of the new ground of rejection. See the rejection above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594. The examiner can normally be reached 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726